DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 1 June 2022 with respect to the rejection of claims 1-6 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of under 35 U.S.C. 101 has been withdrawn. 
Applicant's arguments filed 1 June 2022 with respect to the rejection of claims 1-2 and 5-6 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
In response to Applicant’s argument that Tatsuo discloses that the grooves are formed on the skin-facing surface of the absorbent core, it is noted that the skin-facing surface of the absorbent core is the upper surface. Therefore, the grooves are formed by embossing the upper surface of the absorber of Tatsuo. It is further noted that the present claims are drawn to an article of manufacture, not a process of making the absorbent article. Therefore, the claim limitation “applying a pressure” is considered to be a product-by-process limitation and considered for the structure the process imparts to the final product (see MPEP 2113). Since Tatsuo discloses all the structural limitations of the present claims (i.e. surface embossments having a space formed between the upper-side sheet and the absorber), the product-by-process limitations do not patentably distinguish the claimed invention over the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tatsuo et al. (JP 2015-097716 A).
With respect to claim 1, Tatsuo discloses an absorbent article, as shown in figure 1, comprising an absorber 4 disposed between a permeable upper-side sheet 2 and an impermeable back-side sheet 3, as shown in figure 3. A surface embossment 60 is porivided on each side of an area 41 corresponding to a body fluid discharge part and extends in a longitudinal direction of the absorbent article, as shown in figure 1. The surface embossment 60 is formed by indenting the permeable upper-side sheet 2 and the absorber 4 together, as shown in figure 3. An absorber embossment 53 is disposed away from the surface embossment 60 and closer to a center in the width direction, as shown in figure 3, and extends along the surface embossment 60, as shown in figure 1. The absorber embossment 53 is formed in the upper surface of the absorber 4 such that a space is formed between the permeable upper-side sheet 2 and the absorber 4, as shown in figure 3. Since Tatsuo discloses all structural limitations of the present claim, the product-by-process limitation of “applying a pressure” does not patentably distinguish the claimed invention over the prior art.
Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the surface embossments of Tatsuo by applying pressure to the upper surface of the absorber since using pressure to compress absorbent material to form embossments is commonly known in the prior art to achieve the predictable result of forming a channel in an absorbent core.
With respect to claim 2, a higher middle portion 41 is formed in the area to increase thickness of the absorber 4 in an upwards direction, as shown in figure 3. The absorber embossment 53 is disposed to pass through the higher middle portion by indenting the higher middle portion and absorber together, as shown in figure 3.
With respect to claim 5, a rear end 64 of the absorber embossment forms a broken line with the rest of the absorber embossment, as shown in figure 1. 
With respect to claim 6, front ends of two sides of the absorber embossment 53 are connected to each other to form a closed loop, as shown in figure 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuo et al. (JP 2015-097716 A).
With respect to claim 3, Tatsuo discloses all aspects of the claimed invention with the exception of the distance between the surface embossment and the absorber embossment in the width direction being between 5-15 mm. Tatsuo shows in figure 3 that the surface embossment 60 and absorber embossment 53 are spaced apart in the width direction by a small amount to create a groove 47, but remains silent as to the relative dimensions. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the distance between the surface and absorber embossments of Tatsuo be 5-15 mm in the width direction in order to achieve the predictable result of embossments that are space far enough apart to leave enough material between them to form a groove, but not so far apart that the overall width of the article becomes uncomfortably large.
With respect to claim 4, Tatsuo discloses a portion of the absorber embossment 53 is included in the area 41, as show in figure 3. Tatsuo all aspects of the claimed invention with the exception of the absorber embossment having a length that is greater than or equal to half of a length of the surface embossment. Tatsuo shows in figure 5 that the length L1 of the absorber embossment is less than the length of the surface embossment, but remains silent as to their relative dimensions. However, Tatsuo shows that the absorber embossment 53 is intended to surround the central area of the article that corresponds to the body fluid discharge part. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the length of the absorber embossment of Tatsuo equal to at least one half the length of the surface embossment in order to achieve the predictable result of providing the article with an area corresponding to the body fluid discharge part that is long enough to cover the entire body fluid discharge part and more readily absorb body fluid.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuo et al. (JP 2015-097716 A) in view of Yoshikawa (2011/0137276).
With respect to claim 7, Tatsuo discloses all aspects of the claimed invention with the exception of the higher middle portion being made of pulp fibers and synthetic fibers. Tatsuo discloses in paragraph [0054] that the absorber is made of pulp and absorbent polymer, but remains silent as to the makeup of the higher middle portion. Yoshikawa discloses an absorbent article having a higher middle portion 9, as shown in figure 2, and teaches that the higher middle portion comprises a mix of pulp fibers and synthetic fibers, as disclosed in paragraph [0031], to provide a material that can absorb body fluid such as menstrual blood. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the higher middle portion of Tatsuo from pulp fibers and synthetic fibers, as taught by Yoshikawa, to provide a material that can absorb body fluid such as menstrual blood.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781